Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 1 of 16 Page ID #:195


   1 JACOB M. HARPER (State Bar No. 259463)
   2  jharper@dwt.com
     JAMES H. MOON (State Bar No. 268215)
   3  jamesmoon@dwt.com
   4 ARLEEN C. FERNANDEZ (State Bar No. 318205)
      arleenfernandez@dwt.com
   5 DAVIS WRIGHT TREMAINE LLP
   6 865 South Figueroa Street, 24th Floor
     Los Angeles, California 90017-2566
   7 Telephone: (213) 633-6800
   8 Fax: (213) 633-6899
   9 Attorneys for Defendants
  10 OUTSTANDING FOODS, INC., WILLIAM “BILL” GLASER
     AND DAVID “DAVE” ANDERSON
  11
  12
                                          UNITED STATES DISTRICT COURT
  13
                                      CENTRAL DISTRICT OF CALIFORNIA
  14
                                                   WESTERN DIVISION
  15
       SUN HONG FOODS, INC.,                                Case No. 2:19-cv-10121 PSG(MAAx)
  16                                                        Assigned to the Hon. Philip S. Gutierrez
                                          Plaintiff,
  17                                                        DECLARATION OF
                vs.
  18                                                        WILLIAM GLASER
     OUTSTANDING FOODS, INC.,
  19 WILLIAM “BILL” GLASER, and                             Hearing:        February 12, 2020
     DAVID “DAVE” ANDERSON, each                            Time:           10:00 a.m.
  20 individually, and DOES 1 through 10,                   Courtroom:      590

  21                                      Defendants.
  22                                                        Complaint Filed: November 26, 2019

  23
  24
  25
  26
  27
  28

       DECLARATION OF WILLIAM GLASER
       4851-5736-2867v.2 0114998-000003
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 2 of 16 Page ID #:196


   1                                      DECLARATION OF WILLIAM GLASER
   2            I, William Glaser, declare as follows:
   3            1.        The following matters are of my own personal knowledge and if called
   4 upon to testify to the matters stated herein, I could and would competently testify
   5 thereto.
   6            2.        I am the Chief Executive Officer of Outstanding Foods, Inc.
   7            3.        Outstanding Foods is an innovative food company that sells plant-
   8 based foods. One such product is a meatless bacon chip made from mushrooms.
   9            4.        Outstanding Foods and Sun Hong purportedly entered into an
  10 agreement for Sun Hong to supply mushrooms to Outstanding Foods, and for such
  11 mushrooms to be delivered to Outstanding Foods’ manufacturer, Warnock Food
  12 Products, Inc.
  13            5.        For a shipment not in dispute here, Sun Hong issued an invoice with an
  14 invoice date of 7/18/2019, a “ship” date of 8/16/2019 (nearly a month later), and a
  15 “due date” for payment of 8/17/2019. Outstanding Foods’ records from Warnock
  16 indicate Warnock received this product on 8/16/2019. A true and correct copy of
  17 Sun Hong’s invoice and Warnock Food Products’ invoice is attached hereto as
  18 Exhibit 1.
  19            6.        For many of the Sun Hong invoices where the invoice and ship date
  20 match, Outstanding Foods has not been able to confirm that the product was
  21 actually delivered at all or that such delivery occurred on the date in Sun Hong’s
  22 invoices. (Referencing Compl, Ex. D, Invoices 65168, 65505, 65768, 65846,
  23 65873, 65874, 65875).
  24            7.        I am informed and believe that in early August 2019, an employee of
  25 Outstanding Foods cancelled the orders for two shipments of mushrooms. Jay
  26 Ding, on behalf of Sun Hong, confirmed the cancellation on August 8. A true and
  27 correct copy of this text message is attached hereto as Exhibit 2.
  28

                                                       1                    DAVIS WRIGHT TREMAINE LLP
                                                                               865 S. FIGUEROA ST, SUITE 2400
       DECLARATION OF WILLIAM GLASER                                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
       4851-5736-2867v.2 0114998-000003                                                Fax: (213) 633-6899
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 3 of 16 Page ID #:197


    1            8.        I am informed and believe that an employee of Outstanding Foods
    2 cancelled two additional shipments on September 9. A true and correct copy of this
    3 email is attached hereto as Exhibit 3.
    4            9.        On information and belief, Sun Hong failed to mitigate its damages by
    5 not attempting to resell the mushrooms, or is now seeking duplicative damages for
    6 monies it was able to recover from reselling the mushrooms.
    7            10.       I specifically asked Jay Ding to share records with Outstanding Foods
    8 showing that Sun Hong either attempted to resell the mushrooms or had to dispose
    9 of them. Mr. Ding did not provide such records.
  10             I declare under penalty of perjury under the laws of the State of California
  11 that the foregoing is true and correct.
  12             Executed this ____
                                5th day of February 2020, at _________________.
                                                              Los Angeles, CA

  13
  14
                                                    William Glaser
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                      2                       DAVIS WRIGHT TREMAINE LLP
                                                                                865 S. FIGUEROA ST, SUITE 2400
        DECLARATION OF WILLIAM GLASER                                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
        4851-5736-2867v.2 0114998-000003                                                Fax: (213) 633-6899
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 4 of 16 Page ID #:198




           EXHIBIT 1
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 5 of 16 Page ID #:199
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 6 of 16 Page ID #:200
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 7 of 16 Page ID #:201
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 8 of 16 Page ID #:202




           EXHIBIT 2
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 9 of 16 Page ID #:203
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 10 of 16 Page ID
                                  #:204




         EXHIBIT 3
       Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 11 of 16 Page ID
                                         #:205




REDACTED
---------- Forwarded message ---------
From: Zhanna Godkin <zhanna@outstandingfoods.com>
Date: Tue, Sep 17, 2019 at 9:43 AM
Subject: Re: Mushroom Containers - Halt 2
To: Jay Ding <jay@sunhongfoods.com>


Jay

Is this producing 8/29 & 9/5 or arriving to LA these days?

On Tue, Sep 17, 2019 at 9:42 AM Jay Ding <jay@sunhongfoods.com> wrote:
 I told the china factory around 8/8/2019
 They cancelled 2 containers for the week of 8/29/19 and 9/5/19




On Tue, Sep 17, 2019 at 9:19 AM Jay Ding <jay@sunhongfoods.com> wrote:
 Will do. will look at the record and get back to you. Thank you.

 On Tue, Sep 17, 2019 at 9:11 AM Zhanna Godkin <zhanna@outstandingfoods.com> wrote:
  Jay,

  Please let me know the dates of the first 2 that were cancelled. We were expecting those to not arrive at end
  of August, early September.

  On Tue, Sep 17, 2019 at 8:47 AM Jay Ding <jay@sunhongfoods.com> wrote:
   Total 4 cancelled.
   The 2 containers already taken into effect.
   Right now the other 2 is taking into effect around
   10/30 Cancelled
   11/05 Cancelled

      On Mon, Sep 16, 2019 at 2:17 PM Zhanna Godkin <zhanna@outstandingfoods.com> wrote:
       Jay

      Can you please let me know when the 2 others cancelled by Dave didn't come in?

                                                       1
 Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 12 of 16 Page ID
                                               #:206
Your text said "around end of August and early September. There won't be shipments coming in."

We just want to make sure there were 4 total cancelled.

Can you give me the July through September scheduled to arrive to LA?

Thanks

On Thu, Sep 12, 2019 at 2:02 PM Jay Ding <jay@sunhongfoods.com> wrote:
 Please let Natalia and Bill know. We can move it to other warehosue to hold for you guys. But they not
 going to give us net terms for payment. Could you make sure we get the payments on time for both king
 containers and storage fees.

On Thu, Sep 12, 2019, 1:59 PM Zhanna Godkin <zhanna@outstandingfoods.com> wrote:
 Jay

 Can we hold back an additional 2? Warnock is inserting a different product before us.

 On Thu, Sep 12, 2019 at 1:50 PM Jay Ding <jay@sunhongfoods.com> wrote:
  Yes that is already taking into effect this month. Dave cancelled 1-2 month ago. So right now we have
  only 1.5 containers left from 4.5 container (one should arrive today so we back at 2.5 containers).

  On Thu, Sep 12, 2019 at 9:08 AM Zhanna Godkin <zhanna@outstandingfoods.com> wrote:
   Jay

   There should be 4 total that were cancelled?
   2 by me and 2 by Dave before. Shouldn't 2 of the 9/12, 9/19, 9/26 not be coming?

   On Wed, Sep 11, 2019 at 3:42 PM Jay Ding <jay@sunhongfoods.com> wrote:
    Here is the plan for
    9/12 Coming
    9/19 Pre-cooling waiting to be cut
    9/26 Almost finish Growing.
    10/3 Cancelled (After 20 days on sea, so we will see the missing weeks end of Oct beginning of Nov)
    10/10 Cancelled (After 20 days on sea, so we will see the missing weeks end of Oct beginning of
    Nov)
    10/17 Resume as normal


    On Tue, Sep 10, 2019 at 11:11 AM Zhanna Godkin <zhanna@outstandingfoods.com> wrote:
     Thanks, Jay.

     Did you speak with the plant?

     On Mon, Sep 9, 2019 at 12:55 PM Jay Ding <jay@sunhongfoods.com> wrote:
      Yes, no problem. will confirm with china factory tonight and let you know the estimate week these
      shipments will be cut.

      On Mon, Sep 9, 2019 at 10:24 AM Zhanna Godkin <zhanna@outstandingfoods.com> wrote:
       Hi Jay

                                                  2
Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 13 of 16 Page ID
                                            #:207
     We have recently moved from 5 days of production at Warnock to 4 days. With this lower
     throughput, we would like to hold back 2 more containers in China.

         Are you able to help us with this?/

         Thanks


         --



                        ZHANNA GODKIN | OPERATIONS MANAGER


         615 HAMPTON DRIVE, SUITE C101. VENICE, CA 90291
         OFFICE: 310-735-0505 EXT. 705 | CELL: 414-418-8915




     --
     Jay Ding
     Sun Hong Foods, Inc
     1105 W Olympic Blvd
     Montebello, CA 90640
     Phone: 844 466 4246
     Fax: 626 773 8188
     Direct: 626 877 6266



    --



                      ZHANNA GODKIN | OPERATIONS MANAGER


    615 HAMPTON DRIVE, SUITE C101. VENICE, CA 90291
    OFFICE: 310-735-0505 EXT. 705 | CELL: 414-418-8915




   --
   Jay Ding
   Sun Hong Foods, Inc
   1105 W Olympic Blvd
   Montebello, CA 90640
   Phone: 844 466 4246
   Fax: 626 773 8188
                                                      3
 Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 14 of 16 Page ID
                                   #:208
    Direct: 626 877 6266



      --
      Jay Ding
      Sun Hong Foods, Inc
      1105 W Olympic Blvd
      Montebello, CA 90640
      Phone: 844 466 4246
      Fax: 626 773 8188
      Direct: 626 877 6266



     --



                    ZHANNA GODKIN | OPERATIONS MANAGER


     615 HAMPTON DRIVE, SUITE C101. VENICE, CA 90291
     OFFICE: 310-735-0505 EXT. 705 | CELL: 414-418-8915




--



                  ZHANNA GODKIN | OPERATIONS MANAGER


615 HAMPTON DRIVE, SUITE C101. VENICE, CA 90291
OFFICE: 310-735-0505 EXT. 705 | CELL: 414-418-8915




--
Jay Ding
Sun Hong Foods, Inc
1105 W Olympic Blvd
Montebello, CA 90640
Phone: 844 466 4246
Fax: 626 773 8188
Direct: 626 877 6266




                                                          4
          Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 15 of 16 Page ID
                                            #:209
     --



                    ZHANNA GODKIN | OPERATIONS MANAGER


     615 HAMPTON DRIVE, SUITE C101. VENICE, CA 90291
     OFFICE: 310-735-0505 EXT. 705 | CELL: 414-418-8915




     --
     Jay Ding
     Sun Hong Foods, Inc
     1105 W Olympic Blvd
     Montebello, CA 90640
     Phone: 844 466 4246
     Fax: 626 773 8188
     Direct: 626 877 6266



 --
 Jay Ding
 Sun Hong Foods, Inc
 1105 W Olympic Blvd
 Montebello, CA 90640
 Phone: 844 466 4246
 Fax: 626 773 8188
 Direct: 626 877 6266



--



                 ZHANNA GODKIN | OPERATIONS MANAGER


615 HAMPTON DRIVE, SUITE C101. VENICE, CA 90291
OFFICE: 310-735-0505 EXT. 705 | CELL: 414-418-8915




--




                                                          5
      Case 2:19-cv-10121-PSG-MAA Document 22-1 Filed 02/05/20 Page 16 of 16 Page ID
                                        #:210



               ZHANNA GODKIN | OPERATIONS MANAGER


OFFICE: 310-735-0505 EXT. 705 | CELL: 414-418-8915




                                                     6
